UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4515



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

CLESHON JOAQUIN MACK,
                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:04-cr-00582-TLW)


Submitted:   July 9, 2007                  Decided:    July 20, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant.     Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Pursuant to a plea agreement, Cleshon Joaquin Mack pled

guilty to two counts of using and carrying a firearm during and in

relation to a crime of violence, in violation of 18 U.S.C.A.

§ 924(c)(1)(A) (West 2000 & Supp. 2007) and 18 U.S.C. § 2 (2000).

The district court granted the government’s motion for a downward

departure from the thirty-two-year sentence and sentenced Mack to

twenty-four years in prison. Mack timely appealed. Mack’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), challenging the adequacy of the Fed. R. Crim. P. 11 hearing

and the extent of the district court’s downward departure.    Mack

was advised of his right to file a pro se supplemental brief, but

he did not file one.

          Counsel raises as a potential issue the adequacy of the

plea hearing, but does not specify any deficiencies in the district

court’s Rule 11 inquiries.     Because Mack did not move in the

district court to withdraw his guilty plea, any error in the Rule

11 hearing is reviewed for plain error. United States v. Martinez,
277 F.3d 517, 525 (4th Cir. 2002) (discussing standard).       Our

careful review of the record convinces us that the district court

fully complied with the mandates of Rule 11 in accepting Mack’s

guilty plea and ensured that Mack entered his plea knowingly and

voluntarily and that the plea was supported by an independent

factual basis.   See United States v. DeFusco, 949 F.2d 114, 116,
119-20 (4th Cir. 1991).




                              - 2 -
              Counsel also questions the extent of the district court’s

downward departure.               This court does not have “jurisdiction to

review the extent of the district court’s downward departure,

except in instances in which the departure decision resulted in a

sentence imposed in violation of the law or resulted from an

incorrect application of the Guidelines.”                    United States v. Hill,

70 F.3d 321, 324 (4th Cir. 1995).              The court considered the factors

in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007) and explained its

reasons for imposing its sentence.                   We do not find under these

circumstances         that    Mack’s      sentence   was    unreasonable.        United
States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126

S. Ct. 2054 (2006).

              In accordance with Anders, we have reviewed the entire

record    for     any        meritorious      issues       and   have    found     none.

Accordingly, we affirm Mack’s conviction and sentence.                     This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.       If the client requests that a petition be filed, but
counsel believes that such a petition would be frivolous, then

counsel   may     move       in    this   court    for   leave    to    withdraw   from

representation.         Counsel’s motion must state that a copy thereof

was served on the client.              We dispense with oral argument because

the   facts     and    legal      contentions are adequately presented in the




                                           - 3 -
materials   before   the   Court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 4 -